Citation Nr: 0918269	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  00-02 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to an effective date earlier than May 29, 
1998, for the award of a 20 percent disability rating for 
lumbosacral strain.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

4.  Whether a December 1975 rating decision was clearly and 
unmistakably erroneous in awarding a noncompensable 
disability rating for lumbosacral strain, and in failing to 
adjudicate a claim for service connection for a cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
claims enumerated above.  In September 2001, the Board 
remanded the claims of entitlement to an effective date 
earlier than May 29, 1998, for the award of a 20 percent 
disability rating for lumbosacral strain, and entitlement to 
a rating in excess of 20 percent for lumbosacral strain.

In April 2009, the Board advanced these claims on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that he has experienced gastrointestinal 
trouble since his period of active service.  His service 
medical records reflect that he was seen on several occasions 
for complaints of nausea, vomiting, and diarrhea but do not 
demonstrate that he was diagnosed with a chronic 
gastrointestinal disorder in service.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
record reflects that the Veteran experienced gastrointestinal 
difficulties in service.  While post-service records do not 
show that the Veteran has been diagnosed with a 
gastrointestinal disorder, the Veteran is competent to 
describe experiencing gastrointestinal trouble since his 
separation from service.  Layno v. Brown, 6 Vet. App. 465 
(1994).  To date, no medical professional has opined as to 
the relationship between any current gastrointestinal 
disorder and the Veteran's period of active service.  
However, the Veteran has not yet been afforded a VA 
examination.  Accordingly, it remains unclear to the Board 
whether any current gastrointestinal disorder is related to 
the injury sustained in service.  As a VA examiner has not 
yet had the opportunity to review the Veteran's claims folder 
and render an opinion as to whether any current 
gastrointestinal disorder is related to service, and such a 
relationship is unclear to the Board, a remand for an 
examination and etiological opinion is necessary to 
adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Next, in September 2001, the Board remanded the Veteran's 
claim for an increased rating for his low back disability in 
part for the purpose of obtaining treatment records related 
to the low back dated since the Veteran filed a claim for an 
increased rating in January 1983.  In February 2004, the RO 
requested that the Veteran furnish the names and address of 
the facility or doctor where he sought treatment, and provide 
authorization for the release of the associated treatment 
records.  In March 2004, the Veteran responded that he had no 
additional information to provide.  The record, however, 
reflects that the Veteran sought VA treatment in 1983, and 
that while he subsequently sought private treatment for a 
cardiovascular disability, he returned to the VA Medical 
Center in Shreveport, Louisiana, in 1987.  To date, VA 
treatment records dated since January 1982 have not been 
associated with the claims file.  Thus, it appears that VA 
treatment records are outstanding.  As these records may be 
pertinent to the Veteran's claim for an increased rating, 
they are relevant, and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With respect to the claim regarding whether a December 1975 
rating decision was clearly and unmistakably erroneous in 
awarding a noncompensable disability rating for lumbosacral 
strain, and in failing to adjudicate a claim for service 
connection for a cervical spine disability, the Veteran 
disagreed with the denial of those claims in a June 2005 
statement.  The Veteran has not yet been issued a statement 
of the case on those issues.  Where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with regard to the Veteran's claim of entitlement to 
an earlier effective date of the award of a 20 percent rating 
for lumbosacral strain, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending claim for 
a disability rating in excess of 20 percent for the low back 
disability.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Issue a statement of the case with 
respect to the claim regarding whether 
a December 1975 rating decision was 
clearly and unmistakably erroneous in 
awarding a noncompensable disability 
rating for lumbosacral strain, and in 
failing to adjudicate a claim for 
service connection for a cervical spine 
disability, and inform the Veteran of 
his appeal rights.

2.  Obtain VA clinical records from the 
VA Medical Center in Shreveport, 
Louisiana, dated from January 1982 to 
the present.  If these records are no 
longer on file, a request should be 
made to the appropriate storage 
facilities.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

3.  After the additional VA clinical 
records have been associated with the 
file, schedule the Veteran for a 
gastrointestinal examination.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically opine as 
to the following:  

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that any current gastrointestinal 
disorder is at least in part related 
to or had its onset in service, to 
specifically include the in-service 
complaints of nausea, vomiting, and 
diarrhea?  

b.  If not, is it at least as likely 
as not that his current 
gastrointestinal disorder was caused 
or aggravated by medication 
prescribed for pain associated with 
the Veteran's service-connected 
orthopedic disabilities?  

In rendering these opinions, the 
examiner must consider the statements 
of the Veteran and as to the onset of 
the gastrointestinal trouble, to 
include his report as to continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that 
the examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the service 
treatment records to provide a negative 
opinion).  The rationale for all 
opinions should be provided in a 
legible report.

4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

